Order entered May 15, 2015




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-14-00452-CR
                                   No. 05-14-00453-CR

                       MICHAEL WAYNE WILLIAMS, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 3
                                  Dallas County, Texas
                   Trial Court Cause Nos. F13-71062-J and F13-56255-J

                                         ORDER
       The State’s motion for an extension of time in which to file its appellate brief is

GRANTED. The State’s brief is deemed timely filed as of May 14, 2015, the date received.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         PRESIDING JUSTICE